Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1)	The amendment/Terminal Disclaimer filed 06/09/2021 is acknowledged.
2)	Claims 1-20 are allowed.
The cite references discloses Bluetooth master device capable linking to slave device (hearing aids, short-range communication) and preventing eavesdropping. However, they fail to teach a Bluetooth system actually decoding the information, obtaining encryption or security keys to allow an eavesdropper to actually obtain the link keys and cypher keys for the payload itself. The present subject matter as shown for example in FIGS. 3 and 4, is used within a sound field (within earshot) of an audio source such that anyone without hearing loss can “eavesdrop” without any malicious intent. Thus, the present subject matter enables those with hearing impairments to also be able to listen in on whatever the audio within the intended sound field is producing. As claimed, the co-located “slave” device is sending out all link keys, addresses, hop sequences, clocks, and any other information necessary such that devices within range can participate in receiving the encrypted audio and data. This allows persons with hearing impairments to receive the same audio information that is normally available within the sound field, but may not be limited to the range of the sound field. Anyone participating or setting up this network 
3)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN Xuan DINH whose telephone number is 571-272-7586.  The examiner can normally be reached on MONDAY  to  FRIDAY from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, STEVEN LIM, can be reached on 571-270-1210.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).









								/TAN X DINH/
Primary Examiner, Art Unit 2688
June 14, 2021